0R[Gl[t&t
         llrtbt     @nite! Ststtg @onrt                                     otftlersl     @lufmg

                                          No. 13-790C
                                    (Filed: January 16, 2013)
                                                                                                FILED
      'k* * {.**,1
*r!:***             rr             * :t   '{.
                                                ,1. ,1.   ,t {. ,1. * * *
RODNEY L. ALLEN,                                                                               JAN   I   6   2014

                                                                                              U.S. COURT OF
                    Plaintffi                                                                FEDERALCI.AIiIS



THE UNITED STATES,

                     Defendant.

,r! rr   * * * * *'t,t   *,t'1.,t * * tr {. r! r. rr {< {< r. * *



                                                          ORDER

     Plaintiff, appearirg pro se, filed a complaint asking for review of the
Westem District of North Carolina's and the Fourth Circuit's decisions not to
grant him a sentence reduction for his conviction for conspiracy to distribute
cocaine. He seeks compensatory damages for the physical and emotion strain
caused by the denial ofhis request for a sentence reduction and $250,000 from
the various federal judges and the federal public defender involved in his
criminal case.r Defendant has moved to dismiss for lack of jurisdiction.
Plaintiffs response was due on January 6,2014. Plaintiff has not filed a
response, but we need not wait for one because it is clear on the face of the
complaint that we lack jurisdiction to provide plaintiffthe reliefhe seeks. See
Rule 12(h)(3) of the Rules of the United States Court of Federal Claims ("If
the court determines at any time that it lacks subject-matter jurisdiction, the
court must dismiss the action.").

        This court does not sit in review of the district courts nor the courts of
 appeals and thus has no power to order those courts to take any action. ,See
Joshuav. United States,17 F.3d378,380 (Fed. Cir. 1994). Nor do we have
jurisdiction over criminal matters. ^fd This court has jurisdiction to hear


IPlaintiff also filed a motion to proceed                           in   forma pauperrs. For good cause
shown. we erant that motion.
claims for money against the federal govemment grounded upon a
constitutional, statutory, regulatory, or contractual right to that money. 28
U.S.C. $ 1491(a) (2006); see United States y. Mitchell,463 U.S. 206,2t8
(1983). Plaintiff, in his complaint, cites a variety of statutes, such as the
Federal Tort Claims Act, civil rights statutes, sentencing guidelines, and those
dealing with the imposition of federal sentences. We have reviewed each of
them, and none of them provide the basis of a claim in this court.z The claims
against federaljudges and the public defender are likewise not to be reviewed
here because this court hears only cases against the United States and "not
against individual federal officials." Brown v. United States,105 F.3d 621.
624 (Fed. Cir. 1997) (citing 28 U.S.C. $. 1a91(a)).

        Plaintiff has failed to plead any facts which might give rise to a cause
of action in this court. We must therefore dismiss. Defendant's motion to
dismiss is granted. Accordingly, the clerk of court is directed to dismiss the
complaint for lack ofjurisdiction. No costs.




'?Jurisdiction over tort claims is explicitly excluded from this court's purview.
28 U.S.C. $ la9l(a) (excluding claims "sounding in tort").